DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Applicants did not file any claims when the application was originally filed on 02/02/2020.  In response to the Notice to File Missing Parts mailed 03/03/2020, Applicants filed new Claims 1-20 on 05/04/2020.
	Pursuant with the above, Claims 1-20 are pending.

Election/Restriction
SPECIES ELECTION I (OR51E2 Ligand)
This application contains claims directed to the following patentably distinct species of OR51E2 ligand: estriol, epitestosterone, 19-hydroxyandrost-4-ene-3,17-dione (19-OH AD), palmitic acid, androstenedione, D-Alanyl-d-alanine, glycylglycine, kojibiose, urea, N-acetyl-N-formyl-5-metoxykynurenamine (AFMK), pelargonidin, hydroxypyruvic acid, adenosine 2',3'-cyclic phosphate, gamma-CEHC, tetrahydrocurcumin, N-acetylglutamic acid, L-histidinol, bradykinin, 8-hydroxyguanine, imidazolone, 2-pyrrolidinone, 2-ketoglutaric acid, L-glyceric acid, glycine, propionic acid, and 13-cis retinoic acid.
The species are independent or distinct because they have completely different, non-overlapping structures and biological activity.  As a non-limiting example, estriol is a weak estrogen steroid and minor female sex hormone having the following structure:

    PNG
    media_image1.png
    161
    265
    media_image1.png
    Greyscale

Estriol
In clear, distinct contrast, glycine is an amino acid having the following structure:

    PNG
    media_image2.png
    66
    122
    media_image2.png
    Greyscale

Glycine
The disclosed and claimed species are completely unrelated structurally and mechanistically. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims 1-9 and 13-20 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  There is no possible way with currently available search tools for the Examiner to search the prior art for all species of “OR51E2 ligand[s]”. Clearly, without in vitro testing there is no way to know whether any given organic compound is a “ligand” of OR51E2, let alone whether it is an agonist or antagonist of OR51E2. Furthermore, a search one ligand, for example, glycine, would clearly not overlap in scope with and uncover prior art directed to other ligands, for example, 19-OH AD, and vice versa.  Indeed, 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.


SPECIES ELECTION II (“metabolite”)
This application contains claims directed to the following patentably distinct species of “metabolite”: lactic acid, serine, threonine, glucose-6 phosphate, fructose-6 phosphate, fumaric acid, glutamic acid, beta-alanine, ornithine, inosine, creatinine, fructose, isoleucine, myoinositol, malic acid, glycerol 1-phospate, hydroxyprolines, glucose, aspartic acid, citric acid, and valine.
The species are independent or distinct because they have completely different, non-overlapping structures and it is not even apparent what each entity is a “metabolite” of.  As a non-limiting example, lactic acid has the following structure:

    PNG
    media_image3.png
    119
    111
    media_image3.png
    Greyscale

Lactic acid
In clear, distinct contrast, glucose-6 phosphate has the following structure:

    PNG
    media_image4.png
    184
    217
    media_image4.png
    Greyscale

Glucose-6 phosphate

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims 1-3, 5-7, 10-13, and 15-20 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  There is no possible way with currently available search tools for the Examiner to search the prior art for all species of “metabolite”. The claims circumscribe methods comprising steps of contacting a biological sample with one or more OR51E2 ligands and detecting a decrease in the level of one or more metabolites.  A search for methods that comprise detecting a decrease in one metabolite, for example, lactic acid, would clearly not overlap in scope with and uncover prior art directed to methods that comprise detecting a decrease in other metabolites, for example, glucose, and vice versa.  Indeed, the Examiner would be required to individually search each and every disclosed metabolite independently, which would place an undue search and examination burden on the Examiner.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Examiner’s Comment Regarding the Above Elections
	The present claims circumscribe methods of “diagnosing prostate cancer” in a subject comprising obtaining a biological sample from the subject, contacting the sample with one or more “OR51E2 ligands”, and detecting a decrease in the level of one or more “metabolites” as compared to a sample not contacted with the one or more OR51E2 ligands.
and the specific species of “metabolites” whose decrease is detected by the claimed methods.  For example, a responsive election would be i) the one or more OR51E2 ligands is 19-OH AD and ii) the one or more metabolites are serine and threonine.

Joint Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038. The examiner can normally be reached Monday-Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D. Anderson/Primary Examiner, Art Unit 1629